The declaration does not allege that plaintiff, a carpenter, was inexperienced or otherwise unable to comprehend that conditions might exist with respect to the boards he was furnished to nail on, that would likely lead to the happening that occurred, namely, that in attempting to drive a nail in an unyielding part of one of the boards it might fly, when struck, into plaintiff's eye. Matters of this kind, appearing on the face of a declaration, render it demurrable. Long v. Pughsley,80 Fla. 278, 85 So. 664. In this case, the casual connection between the mere furnishing of the alleged defective boards and the injury that happened, does not appear, while it does appear affirmatively that the injury was caused by an act of plaintiff which as a carpenter he should have foreseen, was likely to occur in attempting to drive nails in that kind of boards. *Page 250